 

Gasel 122ocIwOSSE Po LIAKK Domsepeet 26 FHRELOSEA2E PRD Hagel ahi21

GOODWIN

 

August 21, 2020

VIA ECE

The Honorable Lewis A. Kaplan
USS. District Judge

U.S. District Court for the Southern District of Nel

Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

 
 

iwiniaw.com

 

goodwinlaw.com
+1 212 813 8300

Memo
Endorsed

iw York

  
 

Granted
24

 

Re: PRCM Advisers LLC v. Two Harbors |Investment Corp., Case No. 1:20-cv-05649-LAK a
Motion to Redact é eT
iS
Dear Judge Kaplan: [ ¥ / 20)

We represent Defendant Two Harbors Inv«
matter. Two Harbors submits this letter motion rq

Memorandum of Law in Support of Defendant T
Complaint (the “Motion to Dismiss”) and portion

L. Hill in Support of Defendant Two Harbors Inv

“Motion to Dismiss Declaration”).

Exhibit A to the Motion to Dismiss Declarg
in this matter by Plaintiff PRCM Advisers LLC (“
to be “temporarily filed under seal in the Court’s
least until such time as [Two Harbors] enters an a
. . file a joint letter stating which, if any redactioy
No. 8.) Consistent with that order, PRCM public
No. 9.) Exhibit A to the Motion to Dismiss Deq
unredacted version of Exhibit A, with redactions |
Hill in Support of Defendant Two Harbors Inves
Redact Declaration”), filed herewith.!

Exhibit G to the Motion to Dismiss Dec
Kasnet of Two Harbors to Brian Taylor of Ping

tstment Corp. (“Two Harbors”) in the above-referenced
tspectfully to request approval to redact portions of the
wo Harbors Investment Corp.’s Motion to Dismiss the
& of Exhibits A, G, and H to the Declaration of Ezekiel
estment Corp.’s Motion to Dismiss the Complaint (the

ition is the complaint (the “Complaint”) previously filed
IPRCM”). The Court previously ordered the Complaint
: electronic case file in connection with this matter, at
Ippearance” and, within one week thereof, “the parties .
1s, to the Complaint they believe are necessary.” (Dkt.
ly filed a redacted version of the Complaint. (See Dkt.
aration is that redacted version of the Complaint. An
highlighted, is Exhibit 1 to the Declaration of Ezekiel L.
[ment Corp.’s Letter Motion to Redact (the “Motion to

aration is a letter dated April 10, 2020, from Stephen
River Capital Management L.P. Two Harbors seeks

approval to redact portions of Exhibit G because PRCM (and only PRCM) has requested it. Two Harbors

has publicly filed a redacted version of Exhibit C
highlighted, is Exhibit 2 to the Motion to Redact

 

1 A redacted version of the Motion to Redact Declaration ha
seeks approval to redact.

is
Declaration.

. An unredacted version of Exhibit G, with redactions

s been filed publicly to safeguard the information that Two Harbors

 

 
